NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


JEFFREY ALLEN ELPERS,                          )
DOC #U39257,                                   )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-700
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender,
and Frederick W. Vollrath, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



KELLY, SLEET, and SALARIO, JJ., Concur.